1944. (ev. 02/19) Case 9:19-cv-04326 di PER SHER TS 19/19 Page 1 of 40

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September-1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS Cuargies mM. SWEENEY, VINCENTE. DEFENDANTS pevipeMENT PLAN COMMITTEE OF TALEN
LOMBARDO, and JAMES M. STEFL ENERGY CORP., TALEN ENERGY RETIREMENT PLAN, TALEN
ENERGY CORP., and TALEN ENERGY SUPPLY, LLC
(b) County of Residence of First Listed Plaintiff Cumberland County of Residence of First Listed Defendant Lehigh
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys Cet Name, Address, and Telephone Number, Attorneys (If Known)
A. RICHARD FELDMAN, BAZELON, LESS & FELDMAN, P.C.

ONE SOUTH BROAD STREET, SUITE 1500,
PHILADELPHIA, PA 19107 = (215) 568-1155

 

 

 

 

      

        

 

     

 

 

      

  
 

    

  

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ik. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
G1 U.S. Government $3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ao} O 1. Incorporated or Principal Place G4 04
of Business In This State
O2 US. Government 0 4 Diversity Citizen of Another State 1 2 © 2 Incorporated and Principal Place os5 085
Defendant (Indicate Citizenship of Parties in Hem LD) of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation oo 16
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
Co CONTRACT. : : oD FORFEITURE/PENALTY _ BANKRUPTCY. | : OTHER STATUTES
(1 110 Insurance PERSONAL INJURY PERSONAL INJURY {C7 625 Drug Related Seizure O) 422 Appeal 28 USC 158 0) 375 False Claims Act
{1 120 Marine GB 310 Airplane C) 365 Personal Injury - of Property 21 USC 881 |Q 423 Withdrawal 376 Qui Tam (31 USC
1 130 Miller Act G 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
1) 140 Negotiable Instrument Liability C) 367 Health Care/ ( 400 State Reapportionment
1) 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 10 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0) 430 Banks and Banking
©) 151 Medicare Act © 330 Federal Employers’ Product Liability 0 830 Patent [1 450 Commerce
1 152 Recovery of Defaulted Liability [I] 368 Asbestos Personal 01 835 Patent - Abbreviated 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) () 345 Marine Product Liability GO 840 Trademark Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [Lo Se de SOCIAL SECURITY... | 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 0 370 Other Fraud OG 710 Fair Labor Standards 861 HIA (1395f1 ( 485 Telephone Consumer
160 Stockholders’ Suits [9 355 Motor Vehicle ©) 371 Truth in Lending Act OG 862 Black Lung (923) Protection Act
©) 190 Other Contract Product Liability 1 380 Other Personal 720 Labor/Management G 863 DIWC/DIWW (405(g)) |G 490 Cable/Sat TV
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations G 864 SSID Title XVI (3 850 Securities/Commodities/
0 196 Franchise Injury C7 385 Property Damage © 740 Railway Labor Act C) 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability O 751 Family and Medical { 890 Other Statutory Actions
Medical Malpractice Leave Act 891 Agricultural Acts
REAL PROPERT CIVIE RIGHTS aR ; : ~ 10 790 Other Labor Litigation [| . FEDERAL TAX SUITS | §]O 893 Environmental Matters
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: F791 Employee Retirement O 870 Taxes (US. Plaintiff OG 895 Freedom of Information
O 220 Foreclosure 0 441 Voting 463 Alien Detainee Income Security Act or Defendant) Act
(1 230 Rent Lease & Ejectment 442 Employment (} 510 Motions to Vacate O 871 IRS—Third Party CO 896 Arbitration
GO 240 Torts to Land ( 443 Housing/ Sentence 26 USC 7609 QO 899 Administrative Procedure
0 245 Tort Product Liability Accommodations C3 530 General Act/Review or Appeal of
1 290 Ail Other Real Property O) 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: C1 462 Naturalization Application £7 950 Constitutionality of
C) 446 Amer. w/Disabilities - | 540 Mandamus & Other |) 465 Other Immigration State Statutes
Other GB 550 Civil Rights Actions
0 448 Education DB 555 Prison Condition
C1) 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
al Original (J 2 Removed from C 3 Remanded from (C14 Reinstatedor (1) 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Section 502(a) of ERISA, 29 U.S.C. 1132(a)

Brief description of cause: ee . .
Recover pension benefits unlawfully denied in violation of pension plan and statute

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN C) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.CvP. JURY DEMAND: O Yes No
VIII. RELATED CASE(S) ‘i )

‘See instructions):
IF ANY oo JUDGE DOCKET NUMBER
ee, e

DATE SIGNATURE QR ATTORNEY OF RECQR’
09/19/2019 [ i fC Z
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
JS 44 Reverse (Rev. 02/19)

Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 2 of 40

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

(c)

I.

I.

IV.

VI.

VI.

VIN.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C, 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section II] below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an “X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin, Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 3 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

CHARLES M. SWEENEY, et al., : CIVIL ACTION
Vv.

RETIREMENT PLAN OF TALEN ENERGY CORP., NO

et al. . .

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

September 19 , 2019 A. Richard Feldman Plaintiffs

C )

C)
C)

C)

C )
(*)

 

Date Attorney-at-law Attorney for
(215) 568-1155 (215) 568-9319 rfeldman@bazless.com

 

 

Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 4 of 40

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

(b) In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (ec) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery,
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
TATES DI

Case 5:19-cv- PAS 2GWEsTROCHISARICT OFPEMNSHIAMAA Page 5 of 40

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintitr, Charles M. Sweeney and Vincent E. Lombardo: Camp Hill, PA; James M. Stefl: Milton, PA

 

Address of Defendant: All Defendants: 600 Hamilton Street, Suite 600, Allentown, PA 18101
Allentown, PA

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

I. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol /|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case Cis / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above. ()

   

09/19/2019

DATE:

qa heya Hi Bat

Attorney-at-Law / Pro Se Plaintiff Attorney 1.D. # (if applicable)

 

 

 

CIVIL: (Place a Vin one category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 14. Indemnity Contract, Marine Contract, and All Other Contracts {] 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
[.] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[] 4. Antitrust [| 4. Marine Personal injury

5. atent . otor Vehicle Personal Injury

5. P 5. M Vehicle P 1 Inj

6. Labor-Management Relations 6. Other Personal Injury (Please specify):

& L _ a

[] 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability - Asbestos
[] 9. Securities Act(s) Cases [] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):

y
11. All other Federal Question Cases
(Please specify): ERISA
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I. A. Richard Feldman , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

Relief other than monetary damages is sought.

LIN

 

       

 

09/19/2019 (| 4(327

DATE: 7 wy
Attorney-at-Law / Pro Se Plaintiff Antorney 1.D. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Cry. 609 (5 2048)

 
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 6 of 40

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CHARLES M. SWEENEY,
Camp Hill, PA

VINCENT E. LOMBARDO,
Camp Hill, PA

and
JAMES M. STEFL,

Milton, PA :
Plaintiffs, : CIVIL ACTION NO.

v. : 19-
RETIREMENT PLAN COMMITTEE OF
TALEN ENERGY CORPORATION,
Allentown, PA

TALEN ENERGY RETIREMENT PLAN,
Allentown, PA

and

TALEN ENERGY CORPORATION,
TALEN ENERGY SUPPLY, LLC,
Allentown, PA

Defendants.

 

COMPLAINT
INTRODUCTION

1. Plaintiffs, all former long-term, senior management employees of a major energy
company, bring this action under ERISA to obtain the rightful pension benefits and supplements
they were denied by defendants.

2. For more than 30 years, plaintiffs worked for Pennsylvania Power and Light

(“PPL”), a utility company, in various engineering positions. Under the PPL Retirement Plan,
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 7 of 40

employees like plaintiffs were eligible for “unreduced” early retirement pension benefits if PPL
underwent a “Change in Control” (“CIC”), such as a sale or merger, and the new owner
subsequently eliminated their jobs.!

3, During the period 2014-2016, PPL and a private equity firm, Riverstone Holdings
LLC (“Riverstone”), engaged in a two-step transaction under which PPL spun off parts of its power
generating business to a newly created entity - Talen Energy Corporation and its wholly-owned
subsidiary Talen Energy Supply LLC (referred to collectively herein as “Talen Energy”). Despite
plaintiffs’ long and dedicated service to the business, and their undisputed experience and skills,
Talen Energy targeted the positions of these older employees for termination shortly after the
second and final stage of the sale was finalized in December 2016.

4, As a result, Plaintiffs Charles M. Sweeney, Vincent E. Lombardo, and James M.
Stefl, all of whom were under the age of 60, were compelled to accept a severance package and
retire years earlier than each had planned. Nonetheless, due to the Change in Control, each became
entitled to, and should have received, unreduced early retirement pension benefits and pension
supplements — that is, full retirement benefits without the aged-based reductions that plans impose
on those whose benefits commence before reaching “normal” retirement age as defined by the Plan
(in this case, age 60).

5. These rights were guaranteed to plaintiffs by three different sources: the terms of
the Talen Energy Retirement Plan adopted by successor employer Talen Energy (the “Talen
Energy Plan” or “the Plan”); certain contractual obligations assumed by Talen Energy as part of

the transactions between PPL and Talen Energy; and the provisions of the Employee Retirement

 

' Put simply, the term “Change in Control” refers to a significant change in a corporation’s ownership or control, such
as occurs in a merger or acquisition. As defined in this case, the Change in Control made plaintiffs eligible for certain
unreduced early retirement pension benefits, as explained further below.
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 8 of 40

Income Security Act (“ERISA”), 29 U.S.C. §§ 1001, et seg., including ERISA’s “anti-cutback
rule,” which strictly prohibits reduction or elimination of accrued early retirement pension
benefits.

6. Instead of honoring these obligations, however, Talen Energy, the Talen Energy
Retirement Plan, and the Retirement Plan Committee of Talen Energy (“the Committee” or the
“Plan Committee”) all acted in concert to conceal and/or misrepresent their benefits obligations to
plaintiffs and others. Defendants did this despite an express declaration by Talen Energy’s own
Board of Directors that the Change in Control provisions of the Talen Plan had in fact been
triggered.

7. Under ERISA, defendants had a strict fiduciary duty to inform the plaintiffs and
other similarly situated PPL-heritage employees whom they terminated regarding their Change in
Control pension rights.. Defendants chose to disregard that duty.

8. Plaintiff Charles M. Sweeney only learned of the Change in Control provisions
when he stumbled upon a cryptic reference to them while engaging in his own independent internet
research. Sweeney then applied for payment of the unreduced CIC pension benefits that were due
to him under the Plan.

9. Defendants, acting through the defendant Plan Committee, responded to Plaintiff
Sweeney. In their response, they denied the benefits by ignoring the clear terms of the Plan as
well as the declaration by their own Board of Directors that a Change in Control had in fact
occurred. Defendants also concocted a bad faith, supposed “interpretation” that purported to
nullify the CIC provisions.

10. As a result of defendants’ acts and failure to notify eligible terminated employees

of their rights in violation of their strict ERISA fiduciary duties, the other two Plaintiffs —

Go
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 9 of 40

Lombardo and Stefl — were not even aware of the Change in Control provisions upon retiring.
Consequently, they did not seek these unreduced benefits as part of their pensions.

11. Defendants’ violations deprived each plaintiff of substantial lump sum pension
benefits. Plaintiffs Sweeney and Lombardo were deprived of approximately $120,000 each, while
Plaintiff Stefl lost approximately $285,000. In addition, defendants deprived plaintiffs of pension
supplements (discussed further below) ranging from approximately $63,000 to $75,000 for each
of them.

JURISDICTION AND VENUE

12. This Complaint arises under Section 502(a) of ERISA, 29 U.S.C. § 1132(a). The
Court has subject matter jurisdiction over this action under Section 502(e)(1) of ERISA, 29 U.S.C.
§ 1132(e)(1), and under 28 U.S.C. § 1331. In addition, declaratory and injunctive relief are
authorized by 28 U.S.C. §§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil
Procedure, and by Section 502(a) of ERISA, 29 U.S.C. § 1132(a).

13. Venue is proper in this district under Section 502(e)(2) of ERISA, 29 U.S.C.
§ 1132(e)(2), because the Plan is administered in this district; the breaches and violations of law
occurred in this district; and defendants reside, do business and are found in this district. Venue
also is proper in this district under 28 U.S.C. § 1391(b), because the acts and omissions that give
rise to plaintiffs’ claims occurred in this district.

PARTIES

14. Plaintiff Sweeney began his employment with PPL in 1986 and held various
engineering and management jobs at PPL and Talen Energy during the ensuing 30 years. His last
position was as Relay Test Supervisor at the Brunner Island Power Plant located in York Haven,
Pennsylvania. On December 9, 2016, three days after the closing of the sale to Riverstone

Holdings, Mr. Sweeney was formally told that his job was being eliminated and that he was being
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 10 of 40

forced out with a severance package at the age of 57. By letter dated December 29, 2016, Mr.
Sweeney applied for his pension lump sum payment, including the unreduced early retirement
pension and supplements payable under the CIC provisions. By letter dated March 28, 2017,
defendant Plan Committee denied these pension benefits. Plaintiff Sweeney thereafter initiated a
timely appeal to the Plan Committee, which denied his appeal by letter dated December 29, 2017.
Following the completion of these claim proceedings, Plaintiff Sweeney commenced his reduced
pension effective as of March 1, 2018. Mr. Sweeney resides in Camp Hill, Pennsylvania.

15. Plaintiff Vincent E. Lombardo began his employment with PPL in 1982 and held
various senior engineering and management jobs at PPL and Talen Energy during the ensuing 35
years. His last position was as Senior Engineer — FGD and Plant Chemistry at the Brunner Island
Power Plant located in York Haven, Pennsylvania. On or about April 3, 2017, approximately 3%
months after the closing of the sale to Riverstone Holdings, Mr. Lombardo was told that that his
job was being eliminated and that he was being forced out with a severance package at the age of
58. As noted above, defendants concealed from Plaintiff Lombardo the availability of the
unreduced CIC pension benefits, and he was therefore unaware of their existence. Within days of
learning of his termination in April 2017, he applied for his pension lump sum payment. His
retirement was effective June 1, 2017. Mr. Lombardo resides in Camp Hill, Pennsylvania.

16. Plaintiff James M. Stefl began his employment with PPL in 1982 and held various
senior engineering and management jobs at PPL and Talen Energy during the ensuing 35 years.
His last position was as Work Management Supervisor at the Brunner Island Power Plant located
in York Haven, Pennsylvania. On or about April 3, 2017, approximately 3’ months after the
closing of the sale to Riverstone Holdings, Mr. Stefl was told that his job was being eliminated

and that he was being forced out with a severance package at the age of 57. Like Plaintiff
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 11 of 40

Lombardo, Plaintiff Stefl was not informed of, and was therefore unaware of, the existence and
availability of the CIC pension benefits. Within days of learning of his termination in April 2017,
Mr. Stefl applied for his pension lump sum payment. His retirement was effective August 1, 2017.
Mr. Stefl resides in Milton, Pennsylvania.

17. All three plaintiffs are vested participants of the Plan, within the meaning of Section
3(7) of ERISA, 29 U.S.C. § 1002(7).

18. Defendant Retirement Plan Committee of Talen Energy Corporation is the “Plan
Administrator” of the Plan within the meaning of ERISA Section 3(16)(A), 29 U.S.C.
§ 1002(16)(A). It is also a “named fiduciary” of the Plan within the meaning of ERISA Section
402(a), 29 U.S.C. § 1102(a), as well as a “fiduciary” of the Plan within the meaning of ERISA
Section 3(21)(A), 29 U.S.C. § 1002(21)(A). The Plan Committee is legally responsible for
administering the Plan in conformity with its terms, with the controlling provisions of ERISA and
with the Internal Revenue Code. The individual members of the Committee are senior executives
of defendant Talen Energy who were appointed by its Board of Directors. The identities of the
individual members of the Committee, other than Russell R. Clelland and Karla A. Durn, are not
currently known to plaintiffs. However, the Committee members will be added as defendants upon
receipt of identifying information.

19. Defendant Talen Energy Retirement Plan is a defined benefit “pension benefit plan”
within the meaning of Section 3(2) of ERISA, 29 U.S.C. § 1002(2). The purpose of the Plan is to
provide post-retirement income to employees of Talen Energy and its subsidiaries, and their
beneficiary spouses and other eligible dependents. The Plan is the successor plan to the PPL Plan
and is obligated to maintain the PPL Plan benefits under ERISA and under contractual obligations

of Talen Energy.
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 12 of 40

20. Defendant Talen Energy Supply LLC is a Delaware corporation with a place of
business at 600 Hamilton Street, Allentown, Pennsylvania, 18101. Talen Energy Supply is the
formal sponsor of the Plan and also a “fiduciary” of the Plan within the meaning of ERISA Section
3(21)(A), 29 U.S.C. § 1002(21)(A). As noted above, Talen Energy Supply is a wholly-owned
subsidiary of defendant Talen Energy Corporation, a Delaware corporation which has a place of
business at the same address, and the two defendants are referred to collectively as “Talen Energy.”
The benefit reductions and eliminations, and the breaches of fiduciary duty that lie at the heart of
this action were planned, orchestrated and effectuated by Talen Energy through the executives
who sat on the defendant Plan Committee and carried out those actions. In committing these
ERISA violations, Talen Energy and the Plan Committee members were assisted by Talen
Energy’s outside legal counsel, including attorney Barry L. Klein.

FACTUAL BACKGROUND

A. PPL’s Sale of Power Businesses to Talen Energy.

21. In or about 2013, PPL’s management determined that it would be advantageous to
spin off and divest certain power generation plants and other assets of its power-generating
businesses in the Mid-Atlantic region, principally in Pennsylvania.

22. According to PPL’s SEC Form 8-K Report filed June 12, 2014, PPL, Talen Energy
Holdings, Inc., Talen Energy Corporation, PPL Energy Supply, LLC, and other acquisition-related
entities entered into a Separation Agreement, a Transaction Agreement, and an Employee Matters
Agreement on June 9, 2014. Pursuant to the first two agreements, PPL agreed to spin off the
business of PPL Energy Supply to PPL’s shareowners, and to immediately combine that business
with the merchant power generation businesses of companies affiliated with Riverstone. The
T : a

product of these steps was to be named Talen Energy Corporation with wholly owned subsidiaries

including Talen Energy Supply.
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 13 of 40

23. The initial spin-off closed and became effective on June 1, 2015. According to its
SEC Form 8-K Report dated June 1, 2015, Talen Energy was formed when PPL spun off its
competitive power generation business and immediately combined it with the competitive
generation business owned by Riverstone, a private equity firm. Upon completion of those 2015
transactions, PPL shareholders owned 65 percent of Talen Energy’s common stock; the other 35%
was owned by affiliates of Riverstone. Paul A. Farr, who had been President and Chief Executive
Officer of PPL Energy Supply, LLC, assumed the same positions at Talen Energy, leading “an
experienced Talen Energy management team that has decades of experience in power generation,
commercial operations and corporate strategy.” Id.

24. According to the June 1, 2015 8-K Report, at the time of the closing in June 2015,
Talen Energy owned about 15,000 megawatts of generating capacity, primarily located in two of
the largest, most transparent and most liquid competitive power markets in the United States: PJM
(Mid-Atlantic) and ERCOT (Texas). On a pro-forma basis, the assets comprising Talen Energy
generated annual revenue of $4.3 billion in 2014.

25. Subsequently, in November and early December 2015, Riverstone communicated
to Talen Energy’s Board of Directors its interest in acquiring Talen Energy’s outstanding shares —
which were not beneficially owned by Riverstone — for $11.00 per share in cash (later increased
to $14.00). This represented a premium of approximately 45%. These sale negotiations
culminated in an Agreement and Plan of Merger, dated June 2, 2016, and a tender offer to Talen
shareholders by means of a proxy statement dated September 2, 2016. This second transaction
with Riverstone closed on December 6, 2016.

B. Talen Energy Was Obligated to Provide the Same Pension Benefits Under the

Successor Talen Energy Retirement Plan as Had Existed Under the
Predecessor PPL Retirement Plan.

206. The predecessor PPL Retirement Plan provided a number of valuable and protected
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 14 of 40

early retirement pension benefits which had accrued to plaintiffs (and other senior PPL-heritage
employees).
1. The Employee Matters Agreement.

27. As part of the first transaction with Riverstone, on or about June 9, 2014, PPL,
Talen Energy, and the other acquisition-related entities entered into an “Employee Matters
Agreement.” This Agreement governed the treatment of employees who would be affected by the
transaction, including their pension and other employment benefits. Section 2.2 of the Employee
Matters Agreement became effective upon the spin-off of PPL Energy Supply on June 1, 2015. It
required the preservation of all forms of employee benefits for plaintiffs and other PPL-heritage
employees. The Agreement specifically provided that “For a period of at least twenty-four (24)
months following the [June 1, 2015] Separation Date, Newco [ie., Talen Energy] shall
provide .. . to each Energy Supply Employee” substantially similar severance benefits, retirement
benefits, and other employee benefits:

(a) For a period of at least twenty-four (24) months following the
Separation Date, NewCo shall provide or shall cause to be provided to each Energy
Supply Employee (i) a base salary and a bonus opportunity that are no less
favorable in aggregate value than the base salary and bonus opportunity provided
to such Energy Supply Employee immediately before the Separation Date, (ii)
eligibility to participate in a severance benefit arrangement that provides potential
severance benefits that are no less favorable in aggregate value than the severance
benefits provided under the severance benefit arrangement, if any, set forth in
Section 5.11(a) of the Parent Disclosure Letter in which such Energy Supply
Employee is eligible to participate immediately before the Separation Date and (iii)
other compensation and employee benefits that are substantially similar in the
aggregate to the other compensation and employee benefits provided to such
Energy Supply Employee immediately prior to the Separation Date (it being
understood that one type of compensation or benefit may be substituted for another
as long as compensation and employee benefits are substantially similar in the
aggregate), except in each case, as necessary to comply with applicable Law;
provided, however, that this Section 2.2(a) shall not apply to any Union Employee,
whose terms and conditions of employment shall be governed by any applicable
Collective Bargaining Agreement. [Employee Matters Agreement § 2.2.|
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 15 of 40

2. The Merger Agreement.

28, In addition to the Employee Matters Agreement, as part of the second transaction
with Riverstone, on June 6, 2016, Talen Energy and the acquisition-related entities entered into an
“A greement and Plan of Merger.” Section 5.11 of the Merger Agreement, which became effective
upon the consummation of the transaction on December 6, 2016, likewise provided for the
continuation and preservation of all pension and other benefits. The Merger Agreement also
expressly provided that the transaction would be deemed to constitute a “Change in Control” for
purposes of all employee benefit plans. The relevant provisions are as follows:

Section 5.11 Employee Matters.

(a) From the Effective Time through the twelve (12) month anniversary of the
Effective Time (the “Continuation Period”), with the exception of employees
represented by any labor organization, Parent shall provide, or shall cause to be
provided, to each employee of the Company and its Subsidiaries (including the
Surviving Corporation and its Subsidiaries) as of the Effective Time (each such
employee not represented by a labor organization, a “Company Employee” [sic]),
for so long as the Company Employee is employed by the Surviving Corporation
or any of its Subsidiaries during the Continuation Period, . . . (ii) employee benefits
(excluding, for the avoidance of doubt, incentive compensation and retiree welfare
benefits) that are no less favorable in the aggregate than the same provided to such
Company Employee immediately prior to the Effective Time.

* ok & &
(c) From and after the Effective Time, Parent shall, or shall cause the Surviving
Corporation and its Subsidiaries, to assume and honor all Company Plans in
accordance with their terms as in effect immediately before the Effective Time and
the Transactions shall be deemed to constitute a “change in control”, “change
of control” or “corporate transaction”, as applicable, under such Company
Plans. [Merger Agreement at § 5.11(a) (emphasis added)]

The Merger Agreement defines “Company Plans” to include “each employee benefit plan under
ERISA” and “each other material employee benefit or compensation plan” including “retirement
plan... [or] defined benefit plan.” (Merger Agreement at 83.) The Proxy Statement recites that

the Merger Agreement was unanimously approved and adopted by Resolution of the

10
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 16 of 40

“Disinterested” members of the Board of Directors at the Board meeting on June 2, 2016. (See
Definitive Proxy Statement, dated September 2, 2016, at 8, 26).

29. Defendant Plan Committee acknowledged Talen Energy’s legal obligations to
continue paying pension and other benefits. Two days after the second transaction with
Riverstone, Talen Energy acted through the Plan Committee and adopted Amendment No. 5 to the
Plan. Amendment No. 5 was dated December 8, 2016 but retroactively effective to June 1, 2015,
which was the original effective date of the Talen Plan. This Amendment recites that, “the [Talen
Energy Retirement] Plan originated as a spin-off from the PPL Retirement Plan and is, therefore,
required under law to preserve all benefits, rights and features of the PPL Retirement Plan.”
Amendment No. 5 further stated that the Plan was “legally required in order to preserve all benefits
rights and features to which participants are entitled.” It also proceeded to restore to the Plan an
omitted sub-provision of PPL Plan Section 5.3(a)(3) applicable to unionized employees. However,
Amendment No. 5 failed to restore other sub-provisions applicable to plaintiffs, as explained in
paragraph 52 below.

C. The Plan Provides Unreduced Early Retirement Pensions to Participants
Whose Employment Is Terminated After a Change in Control.

30. Section 5.3(a)(3) of the Talen Energy Plan — which preserves the benefits due under
PPL Plan Section 5.3(a)(4) — states that a management employee “whose employment is terminated
by a Participating Company within three years after a Change in Control and who has an Early
Retirement Date under [the provision defining a Change in Control]” is entitled to “an unreduced
annual pension, payable monthly, equal to the Participant’s Accrued Benefit as of his Early Retirement
Date.”

31. Section 1.13(b) of the Talen Energy Plan provides the following definition for a

“Change in Control”:

11
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 17 of 40

(b)(1) “Change in Control” means the occurrence of any one of the
following events:

(i) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
date hereof, constitute the Board of Directors of Talen Energy Corporation
and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of Talen Energy Corporation[ )’] whose appointment or election
by the Board of Directors of Talen Energy Corporation or nomination for
election by Talen Energy Corporation’s shareowners was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or
recommended;

(ii) any Person becomes the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act), directly or indirectly, of securities
of Talen Energy Corporation representing 20% or more of the combined
voting power of Talen Energy Corporation’s then outstanding securities
entitled to vote generally in the election of directors;

(iii) there is consummated a merger or consolidation of Talen
Energy Corporation or any direct or indirect subsidiary of Talen Energy
Corporation with any other corporation or other entity, other than (A) a
merger or consolidation which would result in the voting securities of Talen
Energy Corporation outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or
by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of Talen Energy
Corporation or any subsidiary of [sic -- words omitted — should read “Talen
Energy Corporation”], at least 60% of the combined voting power of the
securities of Talen Energy Corporation or at least 60% of the combined
voting power of the securities of such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or (B) a merger
or consolidation effected to implement a recapitalization of Talen Energy
Corporation (or similar transaction) in which no Person is or becomes the
beneficial owner, directly or indirectly, of securities of Talen Energy
Corporation (excluding in the securities beneficially owned by such Person
any securities acquired directly from Talen Energy Corporation or its
Affiliates) representing 20% or more of the combined voting power of Talen
Energy Corporation’s then outstanding securities;

Ma pea Gabe cli tiiiin »

 

2 This provision as it appears in the Talen Energy Plan was incorrectly transcribed. The missing close parenthesis
appears here in the parallel provision § 1.12(b)(1) of the predecessor PPL Retirement Plan.

12
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 18 of 40

(iv) the shareowners of Talen Energy Corporation approve a plan
of complete liquidation or dissolution of Talen Energy Corporation; or

(v) the Board of Directors of Talen Energy Corporation adopts a

resolution to the effect that a “Change in Control” has occurred or is
anticipated to occur.
(2) Notwithstanding the foregoing, the occurrence of one or more of the
events set forth in Paragraph 1.13(b)(1)(i), (iii) or (iv) shall not constitute a
Change in Control if the initial public disclosure relating to such event
including any proposal with respect thereto, is made jointly by Talen Energy
Corporation and the Person effecting or proposing to effect a “Change in
Control.” [Talen Energy Retirement Plan, June 1, 2015, at I-4 to I-6.]

32. Under these Change in Control provisions, an employee is eligible to receive,
throughout his or her retirement, and commencing as early as age 55, 100% of his/her then accrued
pension benefit with no actuarial reduction for early commencement. In the absence of these CIC
benefits, the pension benefits of a retiring participant would be reduced by 8% for each year before
the retiree reached the age of 60.

33.  Asadirect result of defendants’ violations, each of the three plaintiffs was severely
affected by these unlawful reductions. Sweeney and Lombardo each saw his pension benefits cut
by 14.89%. Stefl’s reduction was even more severe — 24%. Translated into dollars, the lump sum
pension amounts were unlawfully reduced by $116,580 for Sweeney, by $125,054 for Lombardo,
and by $285,290 for Stefl.

D. Plaintiffs Satisfied the Conditions for the Change in Control Unreduced
Pension Benefits.

34. Each plaintiff lost his employment within three years of a Change in Control. The
other conditions for triggering plaintiffs’ CIC benefits were likewise satisfied, under several
different subparts of the CIC definitions.

a. Section 1.13(b)(1)(i). The December 6, 2016 stage 2 acquisition by

Riverstone constituted a Change in Control under subsection (i) of Section 1.13(b)(1). The

13
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 19 of 40

individuals who were serving “on the date hereof,” i.e., the June 2015 adoption date of the Plan,
or were subsequently seated on the Board, ceased to constitute a majority of the Board of Directors
of Talen Energy. Talen’s Form 14A Proxy Statement for the Riverstone acquisition, dated
September 2, 2016, at pages 114-116, identified 8 individuals who had been serving as Talen
directors since June 2015. Talen’s SEC Form 8-K filing, dated December 6, 2016, states in Item
5.02 that, “Effective upon completion of the Merger” four listed individuals, including existing
directors Alexander and Hoffman who had been seated in June 2015 by Riverstone, “became the
directors of the Company.” But, the remaining six out of eight directors, equal to 75% of Talen’s
pre-existing directors, ceased to serve as directors: “As a result of the Merger, Frederick M.
Bernthal, Edward J. Casey, Jr., Philip G. Cox, Paul A. Farr [the CEO, see below], Louise K. Goeser
and Stuart E. Graham are no longer directors of the Company.” The departure of six out of eight
directors from the Board constitutes a departure of more than a majority of the Board.
Consequently, a Change in Control within the meaning of Section 1.13(b)(1)(i) occurred as a result
of the December 6, 2016 acquisition by Riverstone.

b. Section 1.13(b)(1)(Gii). The December 6, 2016 acquisition by Riverstone
also constituted a Change in Control under subsection (ii) of Section 1.13(b)(1). That provision is
satisfied when “any Person becomes the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Talen Energy Corporation representing
20% or more of the combined voting power of Talen Energy Corporation’s then outstanding
securities.” The Committee took the position that this provision was not satisfied “because the
Riverstone entities did not become 20% owners of Talen as a result of the December 6, 2016
transaction” — they actually became owners of an additional 65% of Talen shares. (Committee

March 28, 2017 letter at 2.) This determination ignored the plain wording of the Talen Energy

14
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 20 of 40

Plan. The Plan does not limit subsection (ii) to instances when a person “first becomes the
beneficial owner” of 20% of the combined voting power. Rather, it requires nothing more than
acquisition of 20% or more of the combined voting power. There is no condition based on the
previous level of ownership. As stated in the December 6, 2016 press release on page 1, Riverstone
at that time acquired “approximately” 65% of the voting shares of Talen Energy. This is more
than sufficient to meet the threshold of 20% under Section 1.13(b)(1)(ii), and a Change in Control
occurred for this reason as well.

c. Alternatively, if Section 1.13(b)(1)(ii) were read as looking only to the first
time an entity acquired a 20% ownership stake in the business, then the original June 2015
combination between Riverstone and Talen Energy also satisfied this requirement. The June 3,
2016 press release establishes that immediately following the spin-off of PPL Energy Supply as
“Talen Energy” on the June 1, 2015 Closing Date, Riverstone affiliates acquired “approximately
35%” of the Talen common stock, with the remaining 65% continuing to be held by pre-existing
owner PPL. Talen’s Form 8-K filed on June 2, 2015 stated in Item 5.01, entitled “Changes in
Control of the Registrant,” that “Immediately following the completion of “the spin-off of PPL
Energy Supply, “65% of Talen Energy’s common stock is owned by PPL shareowners and the
remaining 35% is owned by RJS, affiliates of Riverstone.” That event likewise constituted a
Change in Control under subsection (ii) of Section 1.13(b)(1).

d. Section 1.13(b)(1)(iii). The December 6, 2016 acquisition by Riverstone
also constitutes a Change in Control under subsection (iii) of Section 1.13(6)(1). Subsection (aii)
is satisfied when “there is consummated a merger or consolidation” of Talen Energy with any other
corporation or entity. As stated in the Form 8-K dated December 6, 2016, item 2.01, the acquisition

completed a “merger” whereby Talen Energy became a private entity. “Each share of common

15
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 21 of 40

stock” of Talen Energy “was cancelled,” trading was halted, and the company was delisted on the
NYSE (item 3.01). The former shareholders of Talen Energy did not receive shares in a new
entity. Rather, they received cash payments for their shares.?

e. Section 1.13(b)\(1)(v). This section requires only that “the Board of
Directors of Talen Energy Corporation adopt a resolution fo the effect that a ‘Change in Control’
has occurred or is anticipated to occur” (emphasis added). As stated in paragraph 28 above and in
paragraphs 35-39 below, the Talen Energy Board of Directors by resolution adopted the Merger
Agreement, which expressly stated that the transaction constituted a “Change in Control” for all
employee benefit plans. Despite this express Board declaration, the Committee once again ignored
the terms of the Plan, by imposing an additional condition that is not present in the Plan. According

to the Committee, since “the Committee was never directed by a Board resolution to treat the

December 6, 2016 transaction as a ‘Change in Control’ for purposes of the Plan,” subsection (v) »..

of Section 1.13 (b)(1) could not be satisfied. But nothing in the Plan requires the Board’s
resolution to refer to the Plan by name or to “direct” the Plan or Committee to do anything. The
Committee’s newly-manufactured requirement of a resolution that includes an express “direction”
to the Committee therefore has no basis in the Plan’s provisions. Rather, the Plan says plainly —
and broadly — that any resolution of the Board of Directors declaring a Change in Control has
occurred or is anticipated to occur, or otherwise including a statement “to the effect that a “Change
in Control’ has occurred or is anticipated to occur” will satisfy the requirements of Section

1.13(b)(1)(v).. The Board of Directors did exactly that by signing the Merger Agreement and

 

3 The exceptions set forth in subsections A and B of Section 1.13(b)(iil) are inapplicable here. Subsection A is not
applicable because the shareholders holding 60% of the combined voting power of Talen Energy securities did not
“continue to represent at least 60% of the combined voting power of the securities of such surviving entity.” The
exception in subsection B is inapplicable because the December 2016 Riverstone acquisition did not “implement a
recapitalization” in which no person became the owner of at least 20% of the combined voting power of Talen Energy.

16
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 22 of 40

adopting it by Board resolution.

35. As further evidence of defendants’ bad faith “interpretation,” the Committee
produced in response to Sweeney’s document requests during his claim appeal (and pursuant to
the fiduciary exception to the attorney-client privilege) a March 10, 2017 Memorandum to the
Committee from outside counsel Barry L. Klein. It acknowledged that “the Board has the
discretion to declare by resolution that a Change in Control exists for purposes of the Plan for any
reason.” (March 10, 2017 Memorandum at 6). The Klein memorandum then attaches and
describes portions of the Merger Agreement with Riverstone “which the Committee should
consider.” Attorney Klein describes the provision as follows:

Section 5.11(c) of the Merger Agreement [quoted in Complaint { 28 above]

provides that “[Riverstone] shall, or shall cause [Talen] to assume and honor all

Company [Employee Benefit] Plans . .. and the Transaction shall be deemed to

constitute a ‘change in control’, ‘change of control’ or corporate transaction

as applicable under such Company Plans.” Presumably, the Board adopted the

entire Merger Agreement by resolution and therefore it would be disingenuous to

suggest that there is no evidence that the Board invoked or did not invoke

Section 1.13(b)(1)(v). [Klein March 10, 2017 Memorandum at 6 (emphasis
added). ]

36. The Merger Agreement defines “Company Plans” to include “each employee
benefit plan under ERISA” and “each other material employee benefit or compensation plan”
including “retirement plan . . . [or] defined benefit plan.” (Merger Agreement at 83, attached to
Klein memo as Tab 5.)

37. Further, the Proxy Statement for this second transaction in 2016 recites that the
Merger Agreement was unanimously approved and adopted by Resolution of the “Disinterested”
members of the Board of Directors at the Board meeting on June 2, 2016. (See Definitive Proxy
Statement, dated September 2, 2016, at 8, 26).

38. In addition, Talen Energy filed a Form 8-K on December 6, 2016. The Form 8-K

states in Item 5.01, under the title “Changes in Control of Registrant,” as follows: “As a result of

17
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 23 of 40

the Merger, a change in control of the Company occurred, and the Company is now a wholly
owned subsidiary of the Sponsor Entities. The Sponsor Entities are affiliated with investment
funds advised by Riverstone [Holdings LLC].”

39, The December 6, 2016 Form 8-K also states in Item 5.02 that the Board of Directors
through its Compensation Committee acted on December 1, 2016 to amend the “performance unit
award agreements” for Talen CEO and Director Paul A. Farr and three other senior Talen
executives. This amendment, which is attached to the Form 8-K as Exhibit 10.3, added a new
Section 7 to the agreements. New Section 7 provided that, “upon consummation of the transaction
contemplated by the Merger Agreement” with Riverstone, Farr and the other executives would
receive a cash payment “equal to the . . . total number of shares of Company common stock that
would be delivered to the Participant upon a Change in Control pursuant to Section 2(c) herein”
times $14.00.4 The amendment states further that “capitalized terms [such as “Change in Control”
are] set forth in the Participant’s Change in Control Agreement.” The Change in Control
Agreement for Mr. Farr is set out in the Talen Energy Corp. Form 8-K filed on January 15, 2016.
This filing recites in Item 5.02 that Mr. Farr, as a PPL-heritage employee, was party to a particular
form of PPL Change in Control (“CIC”) Agreement. It goes on to note that the Employee Matters
Agreement which became operative upon the Talen spinoff from PPL effective June 1, 2015
requires preservation for PPL employees of all forms of benefits for a period of two years. The
January 15, 2016 Form 8-K then states that the Change in Control Agreement for Mr. Farr contains
a particular definition of Change in Control and proceeds to enumerate the five prongs of this

definition more or less verbatim. The definition of a CIC that appears in Mr. Farr’s CIC Agreement

 

is the same as the CIC definition found in Section 1.13 of the Talen Plan applicable to Plaintiffs

 

 

4 Mr. Farr’s Performance Unit Agreement was not reproduced in the SEC filings and the Committee unlawfully
denied access to it during the Sweeney claim proceedings.

18
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 24 of 40

Sweeney, Lombardo and Stefl.

40. This equivalence is not surprising, because under both Section 5.11 of the Merger
Agreement and Section 2.2 of the Employee Matters Agreement, Talen was obligated to replicate
the terms of the PPL Retirement Plan for plaintiffs, Mr. Farr, and other PPL-heritage employees.
The terms of the PPL CIC Agreement applicable to Mr. Farr accordingly used the same definition
as the qualified retirement plans, the PPL Retirement Plan and the Talen Energy Retirement Plan.

41. | These SEC filings prove a crucial fact — the Talen Board of Directors approved the
payment to Mr. Farr of a number of CIC pension benefits under the Plan. It also approved payment
to Farr of “non-qualified” executive pension and other benefits, including severance and incentive
payments. All of this was based upon the fact that a Change in Control had occurred — a Change
in Control that was determined using the very same definition of a CIC that applies to plaintiffs
under Section 1.13 of the Talen Energy Retirement Plan.

E. The Exceptions to § 1.13(b)(i) and (iii) Are Not Applicable Here.

42. Under the Plan, plaintiffs are entitled to the CIC benefits, including unreduced early
retirement pensions and pension supplements, if they satisfy any or all of the CIC definitions. The
defendant Retirement Plan Committee, however, strained to manufacture a way around these
entitlements. In the Committee’s letters denying Plaintiff Sweeney’s claim for unreduced benefits,
the Committee asserted that Section 1.13(b)(2) of the Plan applied. Under Section 1.13(b)(2), the
Committee asserted, subsections (i) and (iii) of the CIC definitions (discussed above, relating to
changes in directors and to mergers/consolidations respectively) were carved-out and unavailable
because the initial public disclosure of the 2016 transaction with Riverstone Holdings was
(supposedly) “made jointly by Talen Energy Corporation and the [other party to the transaction].”

For this assertion of a joint press release, the Committee relied solely upon a June 3, 2016 Talen

Energy press release.

19
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 25 of 40

43. This agreement is self-defeating. On its face, the June 3, 2016 Talen Energy press
release was not a “joint press release.” The Committee’s conclusion was erroneous for at least the
following four reasons:

a. the only corporate logo on the press release is Talen’s logo;

b. the only contact persons listed at the beginning and end of the press release
are Talen Energy personnel located in Allentown, PA;

C. the issuing location is “Allentown, PA” where Talen Energy alone is
located; and

d. the press release states in the very first sentence that “Talen Energy
Corporation (NYSE: TLN)... announced today... ..”

44, As further evidence of the Committee’s bad faith, the Committee’s decision letter
to Mr. Sweeney enclosed a copy of the June 3, 2016 press release that was. incomplete. A
comparison with the version of this press release found on Talen Energy’s own website reveals a
significant addition — at the end of the text on the final page, the website version says: “SOURCE
Talen Energy Corporation.” The same four words appear on the version of the press release
published by Talen Energy on the PR Newswire website.

45. The history of the initial Talen Energy spin-off further demonstrates that when
these companies jointly issued a press release, they were very clear about its joint nature. On June
9, 2014, PPL issued a press release concerning the initial transaction planned with the Riverstone
entities. It began with the following statement: “PPL Corporation (NYSE: PPL) and Riverstone
Holdings LLC, a leading energy and power investment firm, announced Monday (6/9) a definitive
agreement to combine.” As one would expect, that joint release also identified media contacts at

both PPL and Riverstone and referred readers to both the PPL and Riverstone websites.

20
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 26 of 40

46. Here, by contrast, there was no mention of two parties issuing a joint statement,
there was just a press release issued solely by defendant Talen Energy.

47. Accordingly, contrary to the Plan Committee’s assertions, the exclusion stated in
Section 1.13(b)(2) has no application here and the Plan Committee therefore had no justification
for treating subsections (i) and (iii) of the CIC definitions as though they had been nullified as
sources of unreduced early retirement pension benefits.

48. As Talen Energy’s own Board of Directors expressly determined and resolved, the
existence of a Change in Control cannot be disputed.

F. Plaintiffs Also Are Entitled to Unreduced Early Retirement Benefits Even If
No Change In Control Occurred.

49, As described above (J 27), Section 2.2 of the Employee Matters Agreement
required the preservation for PPL-Heritage employees like plaintiffs of all forms of benefits for a
“period of at least two years. The June 2016 Merger Agreement likewise required preservation of
these benefits ({ 28), as did Section 204(g) of ERISA, 29 U.S.C. § 1054(g).

50. Plaintiffs were in fact all terminated within two years of those agreements.

51. In violation of the Agreements and ERISA, the Talen Plan omitted several
provisions that had been part of the PPL Retirement Plan, under which Plaintiffs and other PPL-
heritage employees were entitled to unreduced early retirement pension benefits.

52. The PPL Retirement Plan had provided in Section 5.3(a)(3)(D) that plaintiffs were
entitled to unreduced early retirement benefits, without regard to whether or not a Change in
Control had occurred. This benefit entitlement was based upon their execution of a
separation/severance agreement and release pursuant to company policy for displaced managers:

(D) A Participant who qualifies for benefits pursuant to PPL’s Displaced

Manager’s Policy (SPM Policy 606) or PPL’s Policy on Loss of Qualifications

(SPM Policy 607), and who executes a severance agreement and release as
specified by a Participating Company. [PPL Retirement Plan, § 5.3(a)(3)(D); see

2]
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 27 of 40

also PPL Plan Appendix F.]

Pursuant to its contractual obligations under the two Agreements, Talen Energy continued the
same policy and severance program and likewise should have preserved and thus included this
alternative provision for unreduced pensions in the successor Talen Energy Plan. But, as drafted
by defendants, the Talen Energy Plan failed to include any portion of Section 5.3(a)(3)’s provisions
for unreduced pensions. Instead, defendants omitted this subsection in its entirety, in violation of
both the Agreements and ERISA.

53. Each plaintiff (along with other similarly situated PPL-heritage employees) was
provided job termination severance benefits under the successor Talen Energy version of the cited
PPL employment policies, including the Talen Energy Severance Benefits Plan, and each signed
a “Separation Agreement and General Release.” Defendants nevertheless unlawfully deprived
plaintiffs of unreduced early retirement pension benefits by omitting Section 5.3(a)(3)(D) from the
Talen Energy Plan. These benefits were not conditioned upon a Change in Control.

G. In Addition to Unreduced Pension Benefits, Plaintiffs Were Also Unlawfully
Deprived of Pension Supplements to Which They Were Entitled.

54. Plaintiffs were not limited under the PPL Retirement Plan to unreduced pension
benefits. They were also eligible to receive pension supplements. The PPL Retirement Plan had
provided temporary pension supplements in Section 5.3(b) to any participant “who satisfies the
criteria set forth in [PPL Plan] Subsection 5.3(a)(3)(C), (D), or (E) or 5.3(a)(4) above.” These
supplements provided (a) a monthly supplement of not more than $1,000 per month, beginning
with the month the participant retires through the month he/she attains eligibility for reduced Social
Security benefits (age 62). The PPL Plan had further provided for a second monthly supplement
of not more than $250 per month, starting with the month the participant attains eligibility for

reduced Social Security benefits (age 62) through the month the participant becomes entitled to

22
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 28 of 40

receive unreduced Social Security benefits (age 66+). Based on plaintiffs’ birthdates and final
compensation, these pension supplements should have totaled $72,000 for Plaintiff Sweeney,
$63,000 for Plaintiff Lombardo, and $75,000 for Plaintiff Stefl.

55. In violation of its duties, Talen Energy eliminated these pension supplement
benefits. It did so by omitting from § 5.3(b) all references to (1) the cited parts of § 5.3(a)(3), and
(2) the former PPL § 5.3(a)(4). Unlike Section 5.3(b) of the PPL Plan quoted in the preceding
paragraph, Section 5.3(b) as incorporated into the new Talen Plan mistakenly refers to former PPL
Plan § 5.3(a)(3), which was renumbered in the Talen Plan as § 5.3(a)(4). That provision deals with
participants who are terminated between the ages of 45 and 54, a group which was not entitled to
supplements under the PPL Plan. The provisions that had been set forth in § 5.3(a)(4) of the PPL
Plan — and which Talen Energy was obligated to carry-over to its new plan - were different — they
provided pension supplements that were intended to help tide over participants age 55 and over
who retire due to a Change in Control and who are approaching, but not yet eligible for, Social
Security payments. These 55 and older participants had been covered by the original PPL Plan
§ 5.3(a)(4), but the Talen Plan drafters mistakenly referred to the wrong subsection.

56. The reference in Section 5.3(b) of the Talen Plan to § 5.3(a)(4) is a transcription
error that occurred when the PPL Plan was copied to create the Talen Energy Plan effective in
June 2015. The PPL Plan did not provide income supplements to those whose retirements were at
ages 45-54 under PPL Plan § 5.3(a)(5), which is the renumbered provision that now appears in the
Talen Plan as § 5.3(a)(4). The drafting mistake occurred when the Talen Plan drafter copied the
language of the PPL Plan, deleted the references to all parts of subsection 5.3(a)(3) which
consequently were not carried over to the new Talen Plan, and renumbered from that point —

without taking into account that PPL § 5.3(a)(4) now appeared in the Talen Plan as § 5.3(a)(3) and
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 29 of 40

that the correct reference in Section 5.3(b) therefore should be to § 5.3(a)(3), the provision for
unreduced pensions upon a change in control for those who are age 55 and older, such as plaintiffs.
This obvious drafting error is the subject of Count Four below.°

57. Because the Talen Plan unlawfully omitted PPL Plan Section 5.3(a)(3)(D) which
would have been applicable to plaintiffs, defendants also eliminated this alternative basis for
plaintiffs’ pension supplements. In the event that the mis-numbering found in Section 5.3(b) of
the Talen Energy Plan is not corrected, either voluntarily by defendants or by the Court, then the
omission of PPL Plan Section 5.3(a)(4) from the successor Talen Plan also is unlawful for the
reasons stated in Count Three below.

H. Defendants Concealed the Existence and Availability of the CIC Benefits.

58. Notwithstanding the legally protected status of the CIC benefits at the time of the
Riverstone transactions completed in June 2015 and December 2016, defendants misrepresented
and concealed from plaintiffs and other eligible employees both the existence and availability of
these CIC benefits.

59, Upon learning in November 2016 that his position was going to be eliminated,
Plaintiff Sweeney requested pension-related information and documents from the human resources
staff at Talen. The staff supplied a copy of the summary plan description and an incomplete copy
of the formal plan document on December 19, 2016. The SPD failed to disclose the existence or
the terms of the CIC benefits. As noted above, Sweeney discovered the CIC benefits only by
happenstance, when he came across a copy of the first IRS Annual Report Form 5500 for the Talen

Energy Plan on the website of the U.S. Department of Labor. That filing included a summary of

 

> A similar scrivener’s error appears in Section 5.3(a), which in three places mistakenly refers to the early retirement
provisions of “Section 1.12” (the correct section of the predecessor PPL Plan) instead of Section 1.13 (the
corresponding correct section of the Talen Energy Plan).

24
ete

Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 30 of 40

key plan provisions prepared by the Plan’s actuary. Even though ERISA mandates disclosure of
key documents, defendants did not respond to Sweeney’s request for a complete copy of the formal
plan document, including all amendments, until the Committee included it with their March 28,
2017 claim denial letter, which Sweeney received on March 30, 2017.

COUNT ONE
VIOLATION OF THE TERMS OF THE TALEN ENERGY RETIREMENT PLAN

60. Plaintiffs re-allege and incorporate herein by reference paragraphs 1 through 59.
This Count is brought by each plaintiff against defendants the Committee and the Plan.

61. Each plaintiff was entitled to receive an unreduced early retirement pension under
the terms of Talen Plan Section 5.3(a)(3) and the terms of the unlawfully omitted PPL Plan Section
5.3(a)(3)(D).

62. In addition, defendants violated the terms of the Talen Plan by denying to each
plaintiff the monthly pension supplements payable under Section 5.3(b) of the PPL Plan. As
explained above, these benefits were available to plaintiffs because of their entitlement to receive
unreduced early retirement pensions under both (a) the provisions of PPL Plan § 5.3(a)(4), which
were carried over in § 5.3(a)(3) of the Talen Energy Plan, and (b) the omitted provisions of PPL
Plan § 5.3(a)(3)(D). Due to the obvious drafting error in preparing the new Talen Energy
Retirement Plan, the wrong section of the PPL Plan was referenced in the new plan document. In
the event that defendants do not correct this error, then the Court should do so through its power
to fashion declaratory and injunctive relief. Alternatively, plaintiffs seek reformation of the Plan
to correct this obvious scrivener’s error in Count Four below.

63. Alternatively, defendants’ failure to continue the pension supplements as applicable
to plaintiffs in the Plan violated the Plan terms which were added by the Employee Matters

Agreement and the Merger Agreement quoted in paragraphs 27-28 above. Under established Third

25
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 31 of 40

Circuit precedent, the provisions of these documents dealing with pension benefits constitute
enforceable amendments to the Plan. These agreements were in writing, contained provisions
directed to the ERISA plans, including the Plan, and satisfied the Plan’s procedures for adoption

39

of amendments “by or pursuant to action of [the Company’s] board of directors.” The pension
supplement benefits therefore are incorporated as part of the Plan by virtue of the Employee
Matters Agreement and the Agreement and Plan of Merger, without regard to the obvious drafting
error which unlawfully omitted the benefits for participants who, like plaintiffs, qualified for
unreduced pensions.

64. In violation of their duties to pay plaintiffs all benefits due to them, defendants the
Committee and the Plan engaged in bad faith and did not faithfully carry out the terms of the Plan.
To the contrary, defendants ignored plan terms, afforded them a tortured and false “interpretation,”
and otherwise abused their discretion.

65. Defendants also treated plaintiffs in an arbitrary and unfaithful manner by denying
CIC benefits to them while providing the same benefits, governed by the same plan terms and
definitions, to former CEO Paul Farr and possibly other favored executives.

66. Plaintiffs are entitled to (a) enforce their rights under the Plan and under ERISA
and to clarify their rights to benefits, under ERISA Section 502(a)(1)(B), 29 U.S.C.
§ 1132(a)(1)(B); and (b) secure other relief under ERISA Section 502(a)(3), 29 U.S.C.
§ 1132(a)(3), as may be necessary and appropriate to fully and effectively remedy these violations.

The same sections of ERISA are a basis for monetary, declaratory and equitable relief to fully

remedy each of these violations.

26
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 32 of 40

COUNT TWO

VIOLATION OF ERISA FIDUCIARY DUTIES
PURSUANT TO ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3)

67. Plaintiffs incorporate paragraphs 1 through 59 by reference as though fully set forth
herein. This Count is brought by each plaintiff against defendants the Committee and Talen
Energy.

68. Defendants the Committee and Talen Energy at all relevant times were
“fiduciaries” within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), with
respect to the Plan and the matters complained of herein.

69. In performing their duties as fiduciaries of the Plan, defendants failed to discharge
the strict fiduciary duties imposed on them by Section 404(a) of ERISA, 29 U.S.C. § 1104(a), to:

a. act with utmost loyalty to, and solely in the interest of, the Plan participants
and beneficiaries and for the exclusive purpose of providing benefits to them;

b. act with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person skilled and expert in the profession of plan administration would
use in the conduct of an enterprise of a like character and with like aims;

C. disclose material information to those to whom their fiduciary duties were
owed, including plaintiffs, regarding the CIC benefits available to them under the Plan;

d. ensure that the administration of the Plan complied with the law; and

e, conduct all benefit claim proceedings with utmost loyalty to the participants
while scrupulously avoiding any form of bad faith or other wrongdoing to promote corporate
interests.

70. Under well-established Supreme Court and Third Circuit precedent, the strict

fiduciary duty to accurately and clearly communicate all material benefits information to

27
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 33 of 40

participants includes the duty to inform participants about benefits to which they may be entitled,
even if they do not inquire about, or apply for, these benefits. In this case, Plaintiffs Lombardo
and Stefl never learned of the CIC benefits due to defendants’ fiduciary violations. As a result of
these violations, these plaintiffs were harmed and should be deemed to have applied for, and been
denied, the CIC benefits for purposes of all claims in this case.

71. In further violation of their strict fiduciary duties, defendants also (a) failed to
continue, and failed on a continuing basis to correct the omission of, valuable pension benefits
from the PPL Plan as required by ERISA and the transaction agreements; (b) adopted and
implemented illegitimate, tortured “interpretations” of Plan provisions; and (c) engaged in bad
faith during the claim and appeal proceedings for Plaintiff Sweeney, including their unjustified,
repeated denials of his rights to obtain documents relevant to this claim, as required under ERISA
and its claim regulation. All plaintiffs have been harmed by these violations.

72. Each of these forms of conduct constituted breaches of fiduciary duty and violated
Section 404(a) of ERISA, 29 U.S.C. § 1104(a). In addition, defendants Talen Energy and the
Committee and its individual members are “co-fiduciaries” and are jointly liable for all breaches
committed by each other fiduciary defendant under Section 405 of ERISA, 29 U.S.C. § 1105,
because each defendant (a) knowingly participated in, or knowingly undertook to conceal, acts or
omissions of one or more other fiduciaries, knowing such acts or omissions were a breach; (b)
enabled one or more other fiduciaries to commit a fiduciary breach by failing to comply with its
own fiduciary duties in the administration of its specific responsibilities giving rise to its status as
a fiduciary; and/or (c) knew of a breach by one or more other fiduciaries but failed to make
reasonable efforts under the circumstances to remedy the breach.

73. Plaintiffs are entitled under ERISA Section 502(a)(3), 29 U.S.C. § 1132(a)(3), to

28
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 34 of 40

enforce their rights under ERISA and secure appropriate monetary, declaratory and equitable relief
to fully remedy each of these violations.

74. Plaintiffs are also entitled to further equitable relief, including entry of an Order
requiring an accounting by defendants of all profits and savings to the Plan and to Talen Energy
attributable to their fiduciary violations; other surcharges on defendants; and all forms of monetary
relief to make plaintiffs whole for all losses and harms caused by the fiduciary violations.

COUNT THREE

ILLEGAL CUTBACK AND ELIMINATION OF ACCRUED
PENSION BENEFITS IN VIOLATION OF SECTION 204(g) OF ERISA

75. Plaintiffs re-allege and incorporate herein by reference paragraphs | through 59.
This Count is brought by each plaintiff against defendants the Committee and Talen Energy.

76. The Talen Energy Retirement Plan document unlawfully omitted the basis for
unreduced early retirement benefits that was provided under § 5.3(a)(3)(D) of the PPL Plan.
Despite defendants’ recognition in December 2016 that the omission of other portions of
§ 5.3(a)(3) violated their legal duty to continue benefits as stated in paragraph 26 above, defendants
did nothing to remedy their unlawful omission of § 5.3(a)(3)(D) of the PPL Plan, even when the
violation was brought to their attention by Plaintiff Sweeney through his benefit claim and appeal.

77. The benefit provided under § 5.3(a)(3)(D) of the PPL Plan is an accrued pension
benefit, early retirement benefit, and/or retirement-type subsidy within the meaning of ERISA’s
“anti-cutback” provision, Section 204(g) of ERISA, 29 U.S.C. § 1054(g), applicable regulations,
and case law. Section 204(g)(1) provides that, “The accrued benefit of a participant under a plan
may not be decreased by an amendment of the plan.” Under established Third Circuit precedent,
the termination and replacement of a pension plan constitutes an “amendment” of the plan which

triggers the protections of Section 204(g).
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 35 of 40

78. In addition, under Third Circuit precedent, defendants’ unsupported reading and
bad faith “interpretation” of the CIC provisions generally, including Section 1.13(b), likewise
constitutes a prohibited “amendment” of the plan which triggers the protections of Section 204(g).
Defendants were prohibited from purporting to interpret the CIC provisions in a manner which
denied to plaintiffs the unreduced early retirement benefits due to them under Talen Plan
§ 5.3(a)(3).

79. ERISA Section 204(g)(2) further provides that an amendment that eliminates or
reduces an early retirement benefit or retirement-type subsidy “with respect to benefits attributable
to service before the amendment shall be treated as reducing accrued benefits.” Even if defendants
had been permitted by the Agreements to prospectively eliminate the unreduced pension benefits,
the accrued portion of the CIC benefits attributable to plaintiffs’ service as of the June 1, 2015
effective date of the Talen Energy Retirement Plan could not be eliminated or reduced by
defendants. |

COUNT FOUR

REFORMATION OF THE TALEN ENERGY PLAN TO CORRECT THE
SCRIVENER’S ERROR OMITTING THE PENSION SUPPLEMENT BENEFITS

80. Plaintiffs re-allege and incorporate herein by reference paragraphs 1 through 59.
This Count is brought by each plaintiff against all defendants.

81. ERISA Section 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes the Court to issue
monetary, declaratory and equitable relief to fully remedy the violations of plaintiffs’ rights. The
monthly pension supplements that had been available to plaintiffs under PPL Plan §§ 5.3(a)(4) and
5.3(b) were required to be continued for plaintiffs in the successor Talen Energy Plan pursuant to
the Employee Matters Agreement and the Merger Agreement. In addition, the omission of these

benefits from the Talen Energy Plan was the result of an obvious scrivener’s error in failing to
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 36 of 40

account for the re-numbering of subsections from the carried-over PPL Plan.

82. Under established Supreme Court and Third Circuit precedent, “The jurisdiction of
equity to reform written instruments, where there is a mutual mistake, or mistake on one side and
fraud or inequitable conduct on the other, is undoubted . . .”- Simmons Creek Coal Co. v. Doran,
142 U.S. 417, 435 (1892) (emphasis added). “Power to reform written contracts for fraud or
mistake is everywhere conceded to courts of equity.” Jvinson v. Hutton, 98 U.S. 79, 82 (1878).

83. The Court accordingly should order a reformation of the Talen Energy Plan to
correct the language of § 5.3(b) to include reference to the unlawfully omitted provisions of Talen
Plan § 5.3(a)(3).

COUNT FIVE

PENALTIES UNDER ERISA § 502(c)(1) FOR FAILURE TO PROVIDE PLAN
DOCUMENTS TO PLAINTIFF SWEENEY WITHIN 30 DAYS OF HIS REQUEST

84. Plaintiffs re-allege and incorporate herein by reference paragraphs 1 through 59,
This Count is brought by Plaintiff Sweeney against defendants the Committee and the Plan.

85. Section 502(c)(1) of ERISA, 29 U.S.C. § 1132(c)(1), provides that a plan
administrator “who fails or refuses to comply with a request for any information which such
administrator is required by this title to furnish to a participant ... by mailing the material requested
to the last known address of the requesting participant .. . within 30 days after such request may
in the court’s discretion be personally liable to such participant .. . in the amount of up to $100 a
day from the date of such failure or refusal.” The documents and information which a plan
administrator is required to furnish upon request to a participant include the summary plan
description for a plan and the full plan document for a plan. ERISA § 104(b)(4), 29 U.S.C.
§ 1024(b)(4).

86. During a meeting with Talen HR Manager Sharon Rhodes on November 28, 2016,
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 37 of 40

Plaintiff Sweeney requested a copy of the summary plan description and full plan document for
the Plan. The mandatory 30-day period to mail (or email) these documents to Sweeney expired
on December 28, 2016. Sweeney did not receive the full plan document including all amendments
until March 30, 2017, when he received the Committee’s March 28, 2017 letter denying Sweeney’s
claim for unreduced CIC pension benefits which included the full plan as an enclosure. This delay
in providing the Plan amendments constitutes a default of 92 days.

87. Defendants therefore are liable to pay to Plaintiff Sweeney penalties of $9,200.

PRAYER FOR RELIEF

 

WHEREFORE, plaintiffs pray as follows:
A. That the Court declare, adjudge and decree that:
(1) each plaintiff is entitled to receive an unreduced early retirement

pension under the terms of Plan § 5.3(a)(3);

(2) defendants unlawfully deleted PPL Plan § 5.3(a)(3)(D) and each
plaintiff is also entitled to receive an unreduced early retirement pension under the terms of that

alternative provision;

(3) defendants mistakenly and/or unlawfully deleted Talen Plan
§ 5.3(a)(3) and PPL Plan §5.3(a)(3)(D) as bases to receive the pension supplements provided in
Plan § 5.3(b) and each plaintiff is entitled to receive the pension supplements under those

provisions; and

(4) defendants the Committee and Talen Energy violated their strict
fiduciary duties under ERISA Section 404(a) by omitting protected pension benefits from the Plan,
by misrepresenting and concealing the terms and availability of the CIC benefits from plaintiffs

and other participants, and by conducting the claim proceedings for Plaintiff Sweeney in bad faith.
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 38 of 40

B. That the Court enter an order reforming the Talen Energy Retirement Plan
in a manner which:
(1) _ restores all unlawfully and/or mistakenly omitted benefit provisions;

and

(2)  strikes-out all provisions which are inconsistent with the Court’s
ruling on the provisions which must be included in the Plan by operation of law or the terms of the

transaction agreements preserving benefits.

C. That the Court order and enjoin all defendants to:
(1) take all necessary and effective steps, including special notices, to
inform all active, separated and retired Plan participants of the existence of, and their possible
entitlement to, the CIC and PPL Plan § 5.3(a)(3)(D) unreduced early retirement pension benefits

and supplements;

(2) review through a Court-appointed independent fiduciary all
previously determined pension benefit applications to identify all other participants who have been

improperly denied these benefits;

(3) issue corrected summary plan descriptions and benefits estimates

which clearly and conspicuously inform participants of the availability of these benefits; and

(4) make full and prompt retroactive and future payments of all such

benefits to plaintiffs and all other eligible participants.

Dz. That the Court enter such other remedial and injunctive relief, including
appointment of one or more independent fiduciaries to conduct all future claim proceedings, as

may be necessary to ensure that defendants’ violations are fully remedied and that appropriate

Go
Go
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 39 of 40

procedures are established to prevent any further acts purporting to reduce or eliminate, or to
misrepresent or conceal, protected pension benefits in a manner contrary to the requirements of
ERISA;
E. That the Court award monetary relief to each plaintiff to:
(1) restore the principal amounts of the benefits unlawfully denied to
him;
(2) surcharge the earnings and other profits garnered by each defendant

as a result of their violations and withholding of benefits from plaintiffs and other participants; and

(3) restore the investment earnings and other returns that each plaintiff
would have realized if the unlawfully withheld benefits had been correctly paid at the time of their

pension applications and retirements.

F. That the Court award to plaintiff Sweeney the maximum possible penalties
for the Committee’s violation of its duty under ERISA to promptly provide requested Plan
documents;

G. That the Court award plaintiffs and their counsel reasonable costs and
expenses, pre- and post-judgment interest, and attorneys’ fees; and

H. That the Court grant such other relief as may be just and proper.

Respectfully submitted,

/s/ Alan M. Sandals

Alan M. Sandals

PA Bar ID No. 36044

SANDALS & ASSOCIATES, P.C.
4 Green Hill Road

P.O. Box 385

Washington Depot, CT 06794
(860) 868-1140

 
Case 5:19-cv-04326-JFL Document1 Filed 09/19/19 Page 40 of 40

Dated: September 19, 2019

/s/ A. Richard Feldman

A. Richard Feldman

PA Bar ID No. 41329

BAZELON LESS & FELDMAN, P.C.
One South Broad Street

Suite 1500

Philadelphia, PA 19107

(215) 568-1155

Counsel for Plaintiffs
